DETAIED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/14/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to the Abstract as set forth in the Non-Final Rejection filed 10/15/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/15/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-3 and 6-13 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 106831798 A) as set forth in the Non-Final Rejection filed 10/15/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 4 and 5 under 35 U.S.C. 102(a)(1) as being unpatentable over Huang et al. (CN 106831798 A) as set forth in the Non-Final Rejection filed 10/15/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2016/0322577 A1).
	Han et al. discloses the following compound:

    PNG
    media_image1.png
    439
    215
    media_image1.png
    Greyscale

(compound 1, page 4) such that Y = S, X = Y1 = CR1R2 (with R1-2 = methyl), and A = B = substituted fused ring hydrocarbons unit having one ring (benzene) of Applicant’s formulae (F) and (4).  Han et al. discloses an organic electroluminescent (EL) device for the construction of displays comprising the following layers:  anode (110), organic layer (150), and cathode (190) ([0061], [0180]); the organic layer comprises hole-injecting .

9.	Claims 1, 2, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katakura et al. (JP 2007-088016 A).
	Katakura et al. discloses compounds comprising the organic semiconductor film of an organic electroluminescent (EL) device for the construction of displays and the like (Abstract; [0034]-[0035]).  Katakura et al. discloses that the organic semiconductor films comprising its inventive compounds have high carrier mobility ([0037]-[0038]).  Katakura et al. discloses the compound is present as a main component at 50% by mass or more (relative to the total mass of the organic semiconductor material) ([0045]).  An embodiment is disclosed:

    PNG
    media_image2.png
    183
    239
    media_image2.png
    Greyscale

(47, page 24) such that Y = N-L-Z (with L = single bond and Z = unsubstituted heteroaryl group having 12 carbon atoms (carbazolyl)), X = Y1 = S, and A = B = unsubstituted fused ring hydrocarbon unit having one ring (benzene) of Applicant’s .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (JP 2007-088016 A) as applied above and in further view of Ise (US 2006/0263635 A1).
	Katakura et al. discloses the organic electroluminescent (EL) device of Claim 6 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Katakura et al. discloses the use of its inventive compounds as materials comprising organic semiconductor films; such 
	Ise discloses an organic EL device comprising a pair of electrodes, interposed therein an organic layer for the construction of displays and backlights (Abstract; [0018], [0101]).  The organic layer includes a light-emitting layer comprising host and light-emitting (dopant) materials; the light-emitting material includes fluorescent or phosphorescent material, while the host material is “preferably a charge-transporting material” ([0069]-[0070]).  It would have been obvious to incorporate the inventive compound as disclosed by Katakura et al. (see above) as host material to the light-emitting layer of the organic EL device as disclosed by Ise.  The motivation is provided by the disclosure of Ise which prefers the use of charge-transporting materials in the art as host material; further motivation is provided by the disclosure of Katakura et al. which teaches that its inventive compounds, when used, results in organic semiconductor films with high carrier mobility.

Allowable Subject Matter
13.	Claim 5 is allowed.
	The closest prior art is provided by Katakura et al. (JP 2007-088016 A), which discloses compounds of the following form:

    PNG
    media_image3.png
    193
    420
    media_image3.png
    Greyscale

(Formula (1), [0001]); an embodiment is disclosed:

    PNG
    media_image2.png
    183
    239
    media_image2.png
    Greyscale

(47, page 24).  However, it is the position of the Office neither Katakura et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the substituent group attached to the heteroacene.

Response to Arguments
14.	Applicant’s arguments on pages 23-26 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY YANG/Primary Examiner, Art Unit 1786